DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 11-12 are objected to because of the following informalities:  
Claim 8 recites “a defrost bypass pipe having one end connected to a third refrigerant pipe guiding the refrigerant from the four-way valve to the heating heat exchanger and the other end connecting…” and should recite “a defrost bypass pipe having one end connected to a third refrigerant pipe guiding the refrigerant from the four-way valve to the heating heat exchanger and an other end connecting…”
Claim 11 recites “a cooling thermal medium bypass pipe having one end connected to the cooling thermal medium supply pipe and the other connected…” and should recite “a cooling thermal medium bypass pipe having one end connected to the cooling thermal medium supply pipe and an other connected…”
Claim 11 recites “a heating thermal medium bypass pipe having one end connected to the heating thermal medium supply pipe and the other connected…” and should recite “a heating thermal medium bypass pipe having one end connected to the heating thermal medium supply pipe and an other connected…”
Claim 12 recites “a first connection bypass pipe having one end connected to the heating thermal medium supply pipe and the other end connected…” and should recite “a first 
Claim 12 recites “a second connection bypass pipe having one end connected to the cooling thermal medium supply pipe and the other end connected…” and should recite “a first connection bypass pipe having one end connected to the cooling thermal medium supply pipe and an other end connected…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling unit” in claim 2;
“a heating unit” in claim 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, a cooling unit is not defined and a heating unit is not defined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Specifically, claim 2 recites a cooling unit and a heating unit which is not defined in the specification, therefore the specification fails to support what structurally constitutes the cooling unit and heating unit. 

Claims 3-14 are rejected based on their dependency to claim 2. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim limitations “a cooling unit” and “a heating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, “a cooling unit” and “a heating unit” recite the functional terms of “cooling” and “heating” and are 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 6, the claim recites “a fifth refrigerant pipe” which renders the claim indefinite as the fifth refrigerant lacks proper antecedent basis. Specifically, claim 6 depends from claim 4 which does not recite a first through fourth refrigerant pipe. 

	Regarding claim 7, the claim is rejected on the same basis above as it recites the same “a fifth refrigerant pipe” limitation and shares the same dependency to claim 4. 

Regarding claim 7, the claim recites the limitation "the cooling refrigerant pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 8, the claim is rejected on the same basis above in the rejection of claim 6, as it recites the same “a fifth refrigerant pipe” limitation and shares the same dependency to claim 4. Further, claim 8 is further rejected for the recitation of “a third refrigerant pipe” which is rejected on the same basis as the recitation of “a fifth refrigerant pipe.”

Claims 3-14 are rejected based on their dependency to claim 2. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yamashita (US 2013/0227976).

Regarding claim 1, Yamashita teaches a heat pump system (100, Fig. 2, see paragraph [0036]) comprising:
an outdoor unit (1, Fig. 2, paragraph [0031]) disposed in an outdoor space (see paragraph [0031]), 
a plurality of thermal load units (2, Fig. 2, paragraph [0030]) supplied with cool air and hot air (see Fig. 9, see paragraph [0120] which notes that the heat exchangers within the units 2 can be individually switched such that one acts to cool and one acts to heat), and 
an intermediate unit disposed between the outdoor unit and the plurality of thermal load units (3, Fig. 2, paragraph [0030]), wherein the intermediate unit is connected to the outdoor unit through refrigerant pipes through which a refrigerant passes (see the connection pipes 4 in Fig. 2, see paragraph [0030] at least), and connected to the plurality of thermal load units through thermal medium pipes through which a thermal medium passes (5, Fig. 2, see paragraph [0030]).  

Regarding claim 2, Yamashita teaches the heat pump system according to claim 1, wherein the plurality of thermal load units includes a cooling unit to receive and use cool air and a heating unit to receive and use hot air (see paragraph [0120] which notes that 26a can act to generate cooling energy and 26b can act to generate heating energy).  

Regarding claim 3, Yamashita teaches the heat pump system according to claim 2, wherein the outdoor unit includes:
 a compressor to compress the refrigerant (10, Fig. 2, paragraph [0037]), 
an outdoor heat exchanger to allow the refrigerant to heat-exchange with outdoor air (12, Fig. 2, paragraph [0039]), 
a four-way valve (11, Fig. 2, paragraph [0037]) to guide the refrigerant discharged from the compressor to any one of the outdoor heat exchanger and the intermediate unit (see at least Figs. 7-8 which show how 11 directs fluid between the outdoor heat exchanger 12 and the intermediate unit 3), and 
an outdoor expansion valve to decompress and expand the refrigerant (14, Fig. 2, paragraph [0038]).  

Regarding claim 4, Yamashita teaches the heat pump system according to claim 3, wherein the intermediate unit includes 
a cooling heat exchanger (15a, Fig. 9, paragraph [0134]) to exchange heat between the thermal medium transferred from the cooling unit and the refrigerant (see Fig. 9, paragraph [0134], further see paragraph [0120]), 
a heating heat exchanger (15b, Fig. 9, paragraph [0136]) to exchange heat between the thermal medium transferred from the heating unit and the refrigerant (see Fig. 9, paragraph [0136] at least, further see paragraph [0120]), and 
an intermediate expansion valve (16a, Fig. 9, see paragraph [0075]) to decompress and expand the refrigerant.  

Regarding claim 9, Yamashita teaches the heat pump system according to claim 4, further comprising 
a cooling thermal medium supply pipe to supply the thermal medium cooled in the cooling heat exchanger to the cooling unit (see Fig. 9, follow the bolded black line with arrows which shows the pipe connecting the cooling heat exchanger 15a with the cooling unit 26a),  
a cooling thermal medium recovery pipe to transfer the thermal medium, which has passed through the cooling unit and absorbed heat, to the cooling heat exchanger (see Fig. 9, follow the bolded black line with arrows indicating flow from the cooling unit 26a transferred ultimately to the cooling heat exchanger 15a), 
a heating thermal medium supply pipe to supply the thermal medium cooled in the heating heat exchanger to the heating unit (see Fig. 9, follow the bolded black line with arrows which shows the pipe connecting the heating heat exchanger 15b with the cooling unit 26b), and 
a heating thermal medium recovery pipe to transfer the thermal medium, which has passed through the heating unit and radiated heat, to the heating heat exchanger (see Fig. 9, follow the bolded black line with arrows indicating flow from the heating unit 26b transferred ultimately to the heating heat exchanger 15b).  

Regarding claim 10, Yamashita teaches the heat pump system according to claim 9, further comprising 
a cooling pump disposed on the cooling thermal medium recovery pipe (see citation of the cooling thermal medium recovery pipe, see 21a, Fig. 9, see paragraph [0066]), and  -5-ATTORNEY DOCKET No.: SAMS14-70516 PATENT 
a heating pump disposed on the heating thermal medium recovery pipe (see citation of the heating thermal medium recovery pipe, see 21b, Fig. 9, see paragraph [0066]).  

Regarding claim 13, Yamashita teaches the heat pump system according to claim 9, further comprising 
a cooling thermal medium supply valve (23a, Fig. 9, see paragraph [0067]) disposed on the cooling thermal medium supply pipe to regulate the amount of thermal medium supplied to the cooling unit (see paragraph [0067]), 
a cooling thermal medium recovery valve (25b, Fig. 9, paragraph [0071]) disposed on the cooling thermal medium recovery pipe to regulate the amount of thermal medium recovered from the cooling unit (see paragraph [0071]), 
a heating thermal medium supply valve (23b, Fig. 9, paragraph [0070]) disposed on the heating thermal medium supply pipe to regulate the amount of thermal medium supplied to the heating unit (see paragraph [0070]), and 
a heating thermal medium recovery valve (25b, Fig. 9, paragraph [0071]) disposed on the heating thermal medium-6-ATTORNEY DOCKET No.: SAMS14-70516 PATENTrecovery pipe to regulate the amount of thermal medium recovered from the heating unit (see paragraph [0071]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view Dudley (US 6,357,241).

Regarding claim 6, Yamashita teaches the heat pump system according to claim 4, further comprising: 
a fifth refrigerant pipe to guide the refrigerant from the cooling heat exchanger to a suction side of the compressor (see Fig. 9 which shows a pipe guiding refrigerant from the cooling heat exchanger 15a, out of the unit 3, and into the outdoor unit 1 which guides to the suction side of the compressor 10), 
a pressure sensor to detect a pressure at a refrigerant outlet side of the cooling heat exchanger (36a, Fig. 9, paragraph [0076]).
Yamashita does not teach a refrigerant flow rate regulating valve disposed on the fifth refrigerant pipe and whose opening degree is controlled such that a pressure detected by the pressure sensor becomes a value within a set range. 
Dudley teaches a refrigerant cycle (Dudley, Title, see Fig. 1), wherein there is a refrigerant pipe connecting the cooling heat exchanger (Dudley, 28, Fig. 1, col. 2, lines 25-30) with the suction side of the compressor (Dudley, 22, Fig. 1, see col. 2, lines 24-30) with a pressure sensor which detects the pressure at the outlet of the cooling heat exchanger and the suction side of the compressor (Dudley, 32, Fig. 1, claim 1, col. 2, lines 32-35) and a flow regulating valve on the pipe connecting the suction side of the compressor and cooling heat exchanger (Dudley, 30, Fig. 1, see claim 1), wherein the flow regulating valve is controlled based on the pressure being within a set range detected by the pressure sensor (Dudley, claim 1, which notes that the controller controls the valve based on the pressure, to ensure that the pressure is not below a minimum value, which suffices the limitation being within a set range). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Yamashita with a flow regulating valve between the cooling heat exchanger and compressor that is controlled based on a pressure detected by a pressure sensor, as taught by Dudley, to ensure that the pressure does not fall below a predetermined amount (Dudley, col. 1, lines 60-65). 

Allowable Subject Matter
Claims 5, 7-8, 11-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yamashita (US 2013/0227976).
Regarding claim 5, the closest prior art of record teaches analogous teachings to the claimed refrigerant pipes, however, Yamashita fails to teach:
“a seventh refrigerant pipe to connect the second refrigerant pipe and the third refrigerant pipe, and an on-off valve disposed on the seventh refrigerant pipe to allow the refrigerant to selectively flow through the seventh refrigerant pipe.”
While Yamashita teaches a pipe which is connected to both the second and third refrigerant pipe, there is a clear lacking as the claim specifies specifically that the seventh refrigerant pipe must connect the second and third pipe directly. Further, the limitation of the on-off valve disposed on the seventh refrigerant pipe is not taught as Yamashita fails to teach the seventh refrigerant pipe as claimed. Thus, the modification would not be obvious to modify in the Examiner’s opinion, absent impermissible hindsight. 

Regarding claim 14, the claim is objected to based on its dependency to claim 5. 

Regarding claim 7, the closest prior art of record teaches the fifth refrigerant pipe and cooling temperature sensor as claimed, however Yamashita fails to teach:
“a refrigerant bypass pipe branched from the cooling refrigerant pipe and connected to the fifth refrigerant pipe, and a bypass expansion valve disposed on the refrigerant bypass pipe to open a flow passage of the refrigerant bypass pipe when a temperature of the thermal medium detected by the cooling temperature sensor is lower than a set threshold value.”
While Yamashita teaches analogous connections as claimed, Yamashita completely lacks a teaching of a bypass pipe branched from the cooling refrigerant pipe and connected to the fifth refrigerant pipe. In the Examiner’s opinion, a broad teaching of applying a bypass would not be applicable to the system as it is claimed. Thus, the modification would not be obvious to modify in the Examiner’s opinion, absent impermissible hindsight.

Regarding claim 8, the closest prior art of record teaches the fifth refrigerant pipe and cooling temperature sensor as claimed, however Yamashita fails to teach:
“a defrost bypass pipe having one end connected to a third refrigerant pipe guiding the refrigerant from the four-way valve to the heating heat exchanger and the other end connecting a suction side of the compressor to a fifth refrigerant pipe, and 
a refrigerant passage switching valve disposed on the defrost bypass pipe to open a flow passage of the defrost bypass pipe when defrosting is required by the outdoor heat exchanger.”  
Yamashita is silent on defrosting and associated controls therewith, and further, in the Examiner’s opinion it would not be obvious to provide a bypass pipe as specifically claimed. Thus, the modification would not be obvious to modify in the Examiner’s opinion, absent impermissible hindsight.

Regarding claim 11, the closest prior art of record teaches the fifth refrigerant pipe and cooling temperature sensor as claimed, however Yamashita fails to teach:
“a cooling thermal medium bypass pipe having one end connected to the cooling thermal medium supply pipe and the other end connected to the cooling thermal medium recovery pipe, 
a heating thermal medium bypass pipe having one end connected to the heating thermal medium supply pipe and the other end connected to the heating thermal medium recovery pipe, 
a cooling thermal medium bypass valve disposed on the cooling thermal medium bypass pipe to open and close a flow passage of the cooling thermal medium bypass pipe, and 
a heating thermal medium bypass valve disposed on the heating thermal medium bypass pipe to open and close a flow passage of the heating thermal medium bypass pipe.”  
	Yamashita fails to teach the bypass pipes as claimed, and further, based on the specific nature in which the connections and the associated valves therewith, in the Examiner’s opinion it would not be obvious to provide to Yamashita. Thus, the modification would not be obvious to modify in the Examiner’s opinion, absent impermissible hindsight.

Regarding claim 12, the closest prior art of record teaches the fifth refrigerant pipe and cooling temperature sensor as claimed, however Yamashita fails to teach:
“a first connection bypass pipe having one end connected to the heating thermal medium supply pipe and the other end connected to the cooling thermal medium recovery pipe, 
a second connection bypass pipe having one end connected to the cooling thermal medium supply pipe and the other end connected to the heating thermal medium recovery pipe, 
a first connection bypass valve disposed on the first connection bypass pipe to open and close a flow passage of the first connection bypass pipe, and 
a second connection bypass valve disposed on the second connection bypass pipe to open and close a flow passage of the second connection bypass pipe.”
	Yamashita fails to teach the bypass pipes as claimed, and further, based on the specific nature in which the connections and the associated valves therewith, in the Examiner’s opinion it would not be obvious to provide to Yamashita. Thus, the modification would not be obvious to modify in the Examiner’s opinion, absent impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763